     Case 2:12-cv-00601-ROS Document 3265 Filed 05/24/19 Page 1 of 12




 1   Arizona Attorney General Mark Brnovich
     Office of the Attorney General
 2   Michael E. Gottfried, Bar No. 010623
     Lucy M. Rand, Bar No. 026919
 3   Assistant Attorneys General
     2005 N. Central Ave
 4   Phoenix, Arizona 85004-1592
     Telephone: (602) 542-1645
 5   Michael.Gottfried@azag.gov
     Lucy.Rand@azag.gov
 6
     Daniel P. Struck, Bar No. 012377
 7   Rachel Love, Bar No. 019881
     Timothy J. Bojanowski, Bar No. 022126
 8   Nicholas D. Acedo, Bar No. 021644
     STRUCK LOVE BOJANOWSKI & ACEDO, PLC
 9   3100 West Ray Road, Suite 300
     Chandler, Arizona 85226
10   Telephone: (480) 420-1600
     dstruck@strucklove.com
11   rlove@strucklove.com
     tbojanowski@strucklove.com
12   nacedo@strucklove.com
     Attorneys for Defendants
13
14                           UNITED STATES DISTRICT COURT
15                                  DISTRICT OF ARIZONA
16   Victor Parsons, et al., on behalf of           Case No. 2:12-cv-00601-ROS
     themselves and all others similarly situated;
17   and Arizona Center for Disability Law,        DEFENDANTS’ MOTION TO STAY
                                                   AND OBJECTION TO THIS
18                    Plaintiffs,                  COURT’S ORDER DATED MAY 6,
                                                   2019
19                v.
20   Charles Ryan, Director, Arizona
     Department of Corrections; and Richard
21   Pratt, Division Director, Division of Health
     Services, Arizona Department of
22   Corrections, in their official capacities,
23                    Defendants.
24          Defendants Charles Ryan and Richard Pratt move to stay enforcement of, and
25   object to, this Court’s May 6, 2019 Order. The May 2019 Order is substantially similar to
26   a prior contempt and sanctions order of this Court, which is currently being challenged on
     Case 2:12-cv-00601-ROS Document 3265 Filed 05/24/19 Page 2 of 12




 1   appeal in the Ninth Circuit. As further detailed below, a ruling by the Ninth Circuit on the
 2   validity of the prior contempt and sanctions order could significantly affect, or even
 3   invalidate, the May 2019 Order. Further, in the Ninth Circuit, Defendants have argued
 4   that the prior contempt and sanctions order was an improper application of criminal
 5   contempt and therefore must be vacated. Because the May 2019 Order is substantially
 6   similar to the prior order, these objections apply equally here. As a result, the Order must
 7   also be vacated. This Motion is supported by the following Memorandum of Points and
 8   Authorities, the pleadings and papers filed in this matter, and any oral argument heard.
 9                   MEMORANDUM OF POINTS AND AUTHORITIES
10   I.     FACTUAL BACKGROUND
11          A.     The Order.
12          On May 6, 2019, this Court ordered Defendants to bring twenty-one Performance
13   Measures (“PMs”) at four facilities into compliance by July 1, 2019. (Dkt. 3235.) The
14   Order was the result of Defendants’ past noncompliance with the PMs. (Id. at 1-5.) The
15   Court relied on Defendants’ compliance scores for the listed PMs in January and February
16   2019. (Id. at 2-5.) The Court further ordered Defendants to show “cause as to why the
17   Court should not impose a civil contempt sanction of $50,000 per [PM] per complex” at a
18   hearing on July 26, 2019. (Id. at 7.) As a result, it appears that the Court intends to
19   sanction Defendants up to $1,600,000.00 for any noncompliance with these PMs.
20          It is unclear whether the proposed $50,000 per-PM, per-complex sanction can be
21   cured if Defendants are in compliance with the listed PMs at the listed facilities by July 1,
22   2019. It is further unclear whether any sanction will be imposed only once or if sanctions
23   will be imposed for noncompliance in each month going forward.
24          B.     The Prior Sanctions Order.
25          The May 2019 Order is nearly identical to a prior order of this Court, which is
26   currently on appeal in the Ninth Circuit. On June 22, 2018, this Court (Magistrate Judge


                                                -2-
     Case 2:12-cv-00601-ROS Document 3265 Filed 05/24/19 Page 3 of 12




 1   Duncan) ordered civil contempt sanctions against Defendants in the amount of $1,000 for
 2   every instance of noncompliance with ten PMs at six facilities (the “Prior Sanctions
 3   Order”).1    (Dkt. 2898 at 20-23.)       In total, the Prior Sanctions Order imposed
 4   $1,445,000.00 in civil contempt sanctions against Defendants. (Id.) This amount breaks
 5   down as follows:
 6
                                        PM      Sanction
 7
                                        35      $109,000
 8
                                        39      $5,000
 9
                                        44      $17,000
10
                                        46      $318,000
11
                                        47      $103,000
12
                                        50      $69,000
13
                                        51      $38,000
14
                                        52      $224,000
15
                                        54      $542,000
16
                                        66      $20,000
17
18   (Id.)   Similar to the May 2019 Order, the Prior Sanctions Order was the result of
19   Defendants’ past noncompliance with the PMs. (See, e.g., id. at 18-19, 21-23.) Also
20   similar to the May 2019 Order, the Court announced its intent to impose the $1,000 per-
21   violation fine prior to the Prior Sanctions Order, in October 2017. (Dkt. 2373.)
22           Defendants appealed the Prior Sanctions Order to the Ninth Circuit. (Dkt. 2935.)
23   In its appeal, Defendants argued that this Court does not have contempt power. See No.
24   18-16358, Doc. 36, filed May 8, 2019, attached as Exhibit A. In addition, Defendants
25   1
             On October 10, 2017, Judge Duncan ordered Defendants to show cause why the
     $1,000-per-violation fine should not be imposed for each violation of eleven PMs at six
26   facilities. (Dkt. 2373.)


                                               -3-
     Case 2:12-cv-00601-ROS Document 3265 Filed 05/24/19 Page 4 of 12




 1   argued that the Prior Sanctions Order imposed criminal contempt without the requisite
 2   findings or due process. (Id.) Further, Defendants argued that, even if the Prior Sanctions
 3   Order imposed civil contempt sanctions, the amount ordered was unduly punitive. (Id.)
 4   Defendants requested the Ninth Circuit to vacate the Prior Sanctions Order. (Id.)
 5         C.     The March 2019 Compliance Scores.
 6         On May 21, 2019, Defendants filed their monthly compliance report. (Dkt. 3262.)
 7   Notably, several PMs listed in the May 2019 Order showed significant improvement.
 8   (Id.) For example:
 9
                      PM      January 2019 February 2019 March 2019
10
                      PM 39 Lewis: 70%         Lewis: 0%        Lewis: 76%
11
                              Eyman: 32%       Eyman: 66%       Eyman: 76%
12
                      PM 42 Florence: 63% Florence: 70%         Florence: 84%
13
                              Eyman: 52%       Eyman: 34%       Eyman: 74%
14
                      PM 44 Lewis: 53%         Lewis: 46%       Lewis: 66%
15
                      PM 47 Lewis: 15%         Lewis: 0%        Lewis: 66%
16
17   (Dkt. 3235 at 2-5; Dkt. 3262.)
18         In addition, many of the PMs in the May 2019 Order are now compliant. (Id.)
19   These include:
20
                      PM      January 2019 February 2019 March 2019
21
                      PM 6    Eyman: 76%       Eyman: 78%       Eyman: 88%
22
                      PM 14 Eyman: 54%         Eyman: 84%       Eyman: 85%
23
                      PM 15 Eyman: 92%         Eyman: 70%       Eyman: 92%
24
                      PM 40 Eyman: 63%         Eyman: 100%      Eyman: 100%
25
26                    PM 50 Florence: 53% Florence: 43%         Florence: 85%


                                               -4-
     Case 2:12-cv-00601-ROS Document 3265 Filed 05/24/19 Page 5 of 12




 1
                     PM 52 Florence: 59% Florence: 71%            Florence: 85%
 2
                               Eyman: 71%       Eyman: 68%        Eyman: 94%
 3
                     PM 66 Tucson: 70%          Tucson: 60%       Tucson: 90%
 4
                     PM 72 Eyman: 97%           Eyman: 6%         Eyman: 100%
 5
 6   Id. As such, Defendants have already taken steps to address compliance with these PMs,
 7   and no court intervention is necessary.
 8
     II.    THE COURT SHOULD STAY THE ORDER PENDING RESOLUTION OF
 9          THE APPEAL OF THE PRIOR SANCTIONS ORDER.
            “[T]he power to stay proceedings is incidental to the power inherent in every court
10
     to control the disposition of the causes on its docket with economy of time and effort for
11
     itself, for counsel, and for litigants.” Landis v. N. Am. Co., 299 U.S. 248, 254 (1936).
12
     When considering a motion to stay a court order, courts consider: “(1) whether the stay
13
     applicant has made a strong showing that he is likely to succeed on the merits; (2) whether
14
     the applicant will be irreparably injured absent a stay; (3) whether issuance of the stay will
15
     substantially injure the other parties interested in the proceeding; and (4) where the public
16
     interest lies.” Hilton v. Braunskill, 481 U.S. 770, 776 (1987). Courts apply a sliding scale
17
     analysis to these factors, where “[a]t one end of the continuum, the moving party is
18
     required to show both a probability of success on the merits and the possibility of
19
     irreparable injury. . . . [and a]t the other end of the continuum, the moving party must
20
     demonstrate that serious legal questions are raised and that the balance of hardships tips
21
     sharply in its favor.” Golden Gate Restaurant Ass’n v. City & Cnty. Of San Francisco,
22
     512 F.3d 1112, 1116 (9th Cir. 2008) (internal citations and quotations omitted); see also
23
     Alliance for the Wild Rockies v. Cottrell, 632 F.3d 1127, 1134 (9th Cir. 2011) (a movant
24
     can obtain a stay by showing that there are “serious questions going to the merits” and the
25
     balance of hardships that favors the movant). A stay of the May 2019 is warranted under
26


                                                 -5-
     Case 2:12-cv-00601-ROS Document 3265 Filed 05/24/19 Page 6 of 12




 1   these factors.
 2          First, Defendants are likely to succeed on the merits in their appeal of the Prior
 3   Sanctions Order. A movant need not show a high probably of success on the merits;
 4   instead, a finding that he has “at least a fair chance of success . . . is all that is required.”
 5   Republic of the Philippines v. Marcos, 862 F.2d 1355, 1362 (9th Cir. 1988). Further, a
 6   movant can obtain a stay by showing that there are “serious questions going to the
 7   merits.” Alliance for the Wild Rockies, 632 F.3d at 1131–32. In their appeal of the Prior
 8   Sanctions Order, Defendants argued that this Court does not have contempt power to
 9   enforce the Stipulation. See Ex. A at 23-40. Defendants’ Opening Brief demonstrates
10   that they have “at least a fair chance of success” on appeal because this Court’s exercise
11   of contempt powers is barred by both federal law and the express terms of the Stipulation.
12   Id. Further, the appeal raises “serious questions” about the validity of the Order since the
13   Order relies upon the same authority as the Prior Sanctions Order to order purportedly
14   civil contempt sanctions against Defendants. (Compare Dkt. 2898; with Dkt. 3235.) It is
15   crucial that the Ninth Circuit determine whether this Court has contempt power to enforce
16   the Stipulation before further contempt sanctions are ordered against Defendants.
17          Second, Defendants will be irreparably injured if the Order is not stayed.
18   Preservation of the “status quo” will often prevent irreparable injury. See Golden Gate
19   Restaurant, 512 F.3d at 1116. Staying the Order will merely stay the imposition of the
20   proposed sanctions against Defendants and the potential payment of sanctions monies to
21   the Court. Defendants will continue providing all constitutionally-required healthcare,
22   performing under the Stipulation, and complying with all other, prior court orders. This
23   would preserve the status quo in this matter. This Court has already recognized the
24   validity of this argument by refusing to disburse the sanctions monies paid by Defendants
25   in connection with the Prior Sanctions Order over Plaintiffs’ repeated requests. The same
26   logic applies here.


                                                  -6-
     Case 2:12-cv-00601-ROS Document 3265 Filed 05/24/19 Page 7 of 12




 1          Third, Plaintiffs will not be injured by a stay.       The Order does not require
 2   Defendants to pay any sanctions at this time, and it cannot be said until after the July 26,
 3   2019 hearing whether Defendants will be required to pay any sanctions monies. This is
 4   after briefing in the appeal of the Prior Sanctions Order will be completed. See No. 18-
 5   16358, Doc. 31 (reply brief due July 1, 2019). In addition, it is not clear based on the May
 6   2019 Order to who the proposed sanctions should be paid, but, if the Prior Sanctions
 7   Order is any guidance, the sanctions monies will not be paid to Plaintiffs. (See Dkts.
 8   2898, 2899.) In addition, this stay request is narrow and limited only to the May 2019
 9   Order, not the case in its entirety. Defendants will continue providing all constitutionally-
10   required healthcare, performing under the Stipulation, and complying with all other, prior
11   orders. For these reasons, any delay in enforcing the Order will not detrimentally affect
12   Plaintiffs.
13          Finally, public interest favors granting a stay here. “The public interest is served in
14   preserving the integrity of the right to appellate review.” Gila River Indian Cmty. v.
15   United States, No. CV-10-1993-PHX-DGC, 2011 WL 1656486, at *4 (D. Ariz. May 3,
16   2011) (internal citations and quotations omitted). Defendants’ right to appeal will be
17   futile should the Order be enforced before appellate review is completed. The Ninth
18   Circuit may well hold that this Court does not have contempt powers, at which point, the
19   Order will immediately become null and void. As discussed above, staying enforcement
20   of the Order will merely stay the imposition of and Defendants’ payment of sanctions
21   monies; however, refusing to stay enforcement will force Defendants to unnecessarily
22   undergo extensive contempt proceedings and undertake payment of exorbitant contempt
23   sanctions. In addition, the public has an interest in the efficient use of judicial resources.
24   Hatch v. United States, CR 02-1016-PHX-JJT, 2016 WL 6155363, at *3 (D. Ariz. Sept.
25   30, 2016), report and recommendation adopted in part, CR 02-01016-PHX-JJT, 2016 WL
26   6143047 (D. Ariz. Oct. 21, 2016). A stay of the May 2019 Order could potentially save


                                                 -7-
     Case 2:12-cv-00601-ROS Document 3265 Filed 05/24/19 Page 8 of 12




 1   enormous judicial resources. The Order states that the Court will conduct a hearing
 2   regarding the proposed sanctions. (Dkt. 3235 at 7.) If the Ninth Circuit later determines
 3   that this Court does not have contempt powers, this judicial time and effort in conducting
 4   the hearing and imposing or managing any sanctions order will have been entirely wasted.
 5          Therefore, a stay of the May 2019 Order is warranted and necessary here.
 6   Defendants respectfully request that this Court stay enforcement of the Order until final
 7   resolution of their appeal of the Prior Sanctions Order.
 8   III.   DEFENDANT’S OBJECTIONS TO THE ORDER
 9          The proposed $50,000 per-PM, per-complex sanction inappropriately constitutes
10   criminal contempt sanctions. To determine whether contempt and related sanctions are
11   civil or criminal, courts look to the character and the purpose of the order awarding them.
12   Shell Offshore, Inc. v. Greenpeace, Inc., 815 F.3d 623, 629 (9th Cir. 2016) (the question is
13   “what does the court primarily seek to accomplish by imposing the sanction?”); Falstaff
14   Brewing Corp. v. Miller Brewing Corp., 702 F.2d 770, 778 (9th Cir. 1983). If a contempt
15   order imposes sanctions that have both civil and criminal facets, the criminal character
16   prevails in determining procedure and review. Falstaff Brewing, 702 F.2d at 778-79.
17          Civil contempt sanctions are imposed for compensatory or coercive purposes. Id.
18   If the civil contempt is intended to be compensatory, the sanction must be based on the
19   complainant’s actual losses sustained. Shuffler v. Heritage Bank, 720 F.2d 1141, 1148
20   (9th Cir. 1983). If the civil contempt is intended to be coercive, the Court must consider
21   the “character and magnitude of the harm threatened by continued contumacy, and the
22   probable effectiveness of any suggested sanction.” Id. A coercive sanction cannot be
23   used to punish a past wrong. Falstaff Brewing, 702 F.2d at 799. In either instance, the
24   beneficiary of civil contempt is the complainant, who should receive payment of the
25   sanctions. See Hook v. Arizona, 907 F. Supp. 1326, 1340 (D. Ariz. 1995); Hicks on
26   Behalf of Feiock v. Feiock, 485 U.S. 624, 632 (1988).


                                                -8-
     Case 2:12-cv-00601-ROS Document 3265 Filed 05/24/19 Page 9 of 12




 1          In contrast, criminal contempt sanctions are imposed for punitive purposes. Shell
 2   Offshore, 815 F.3d at 629; Falstaff Brewing, 702 F.2d at 778. The beneficiaries of
 3   criminal contempt are the Court and the public interest. Falstaff Brewing, 702 F.2d at
 4   778. When contempt sanctions are paid to the Court, it is evidence that the sanctions are
 5   criminal. Hicks, 485 U.S. at 632; Shell Offshore, 815 F.3d at 629 n. 4.
 6          The $50,000 per-PM, per-complex proposed sanctions are criminal in nature. It
 7   cannot be argued that the proposed sanctions are compensatory or based on any evidence
 8   of Plaintiffs’ alleged loss. By Plaintiffs’ own assertion, their damages as a result of
 9   Defendants’ purported noncompliance are, at most, only $10 per violation. (Dkt. 2214 at
10   6:3-5 & 24:6-8.)     If the proposed sanctions are to be considered “civil,” the only
11   alternative is to assert that the sanctions are coercive civil sanctions. However, to be
12   coercive, the Sanctions must not be punitive—i.e. they cannot be intended to punish
13   Defendants for a past wrong. See Shell Offshore, 815 F.3d at 629; Falstaff Brewing, 702
14   F.2d at 799 (citing Gompers v. Buck’s Stove & Range Co., 221 U.S. 418, 442 (1911)) (“a
15   coercive sanction cannot undo or remedy what has been done”) (internal quotations
16   omitted). The Court’s statements demonstrate that its true intent is to punish Defendants
17   for their past non-compliance with the Stipulation.        Indeed, the Court imposes the
18   proposed sanctions for PMs that “remain substantially noncompliant nearly one year
19   after” the Prior Sanctions Order and that “have been [substantially noncompliant] for at
20   least 3 of the last 6 months.” (Dkt. 3235 at 2-4.) In addition, the Court includes PMs for
21   an entire facility because that facility’s performance “[f]or the last several years” has been
22   “woefully deficient.” (Id. at 4-5.) Indeed, throughout its analysis, the Court relies on
23   Defendants’ compliance percentages for January and February 2019. (Id. at 2-5.) The
24   retrospective nature of the proposed sanctions underscores that the intent was to punish
25   for past misdeeds, not to spur future compliance. It is clear that the proposed sanctions
26   are, at least in part, punitive, and, therefore, they cannot be imposed without a finding of


                                                 -9-
     Case 2:12-cv-00601-ROS Document 3265 Filed 05/24/19 Page 10 of 12




 1   criminal contempt. See Falstaff Brewing, 702 F.2d at 778-79. And criminal contempt
 2   proceedings require basic due process protections.        See Fed. R. Crim. P. 42(a)(1);
 3   Bagwell, 512 U.S. at 826-27, 833-34.
 4          Further, if the sanctions were intended to be coercive, Defendants must be given an
 5   opportunity to purge them through compliance with the Order. See Bagwell, 512 U.S. at
 6   829; Shell Offshore, 815 F.3d at 629 (“the ability to purge is perhaps the most definitive
 7   characteristic of coercive civil contempt”); Falstaff Brewing, 702 F.3d at 778 (“A court’s
 8   power to impose coercive civil contempt depends upon the ability of the contemnor to
 9   comply with the court’s coercive order.”); United States v. Ayres, 166 F.3d 991, 997 (9th
10   Cir. 1999) (“civil contempt sanctions . . . are only appropriate where the contemnor is able
11   to purge the contempt by his own affirmative act”). No such opportunity to purge is
12   provided here. The Court intends to hold a hearing on July 26, 2019 to determine whether
13   to impose the proposed sanctions for Defendants’ noncompliance prior to July 1, 2019.
14   After the Court’s determination, Defendants will have no opportunity to remedy their
15   noncompliance, which will have occurred at least one month prior. The fact that the
16   Court announced the fines in May 2019 does not change this determination. See Bagwell,
17   512 U.S. at 836 (“the fact that the trial court announced the fines before the contumacy,
18   rather than after the fact, does not in itself justify respondents’ conclusion that the fines
19   are civil or meaningfully distinguish these penalties from the ordinary criminal law”).
20   The sanctions, when imposed, will be retrospective and will not allow Defendants an
21   opportunity to purge the contempt or the sanctions. Therefore, they cannot be coercive
22   civil contempt.
23   IV.    CONCLUSION
24          For the foregoing reasons, Defendants respectfully request that this Court stay
25   enforcement of its May 6, 2019 Order until final resolution of the appeal of the Prior
26   Sanctions Order.


                                                - 10 -
     Case 2:12-cv-00601-ROS Document 3265 Filed 05/24/19 Page 11 of 12




 1        DATED this 24th day of May, 2019.
 2                                        STRUCK LOVE BOJANOWSKI & ACEDO, PLC
 3
 4                                        By /s/Daniel P. Struck
 5                                           Daniel P. Struck
                                             Rachel Love
 6                                           Timothy J. Bojanowski
                                             Nicholas D. Acedo
 7                                           3100 West Ray Road, Suite 300
                                             Chandler, Arizona 85226
 8
                                              Office of the Arizona Attorney General
 9                                            Michael E. Gottfried
                                              Assistant Attorney General
10                                            2005 N. Central Avenue
                                              Phoenix, Arizona 85004-1592
11
                                              Attorneys for Defendants
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26


                                          - 11 -
     Case 2:12-cv-00601-ROS Document 3265 Filed 05/24/19 Page 12 of 12




 1                              CERTIFICATE OF SERVICE
 2         I hereby certify that on May 24, 2019, I electronically transmitted the attached
     document to the Clerk's Office using the CM/ECF System for filing and transmittal of a
 3   Notice of Electronic Filing to the following CM/ECF registrants:
 4   Alison Hardy:          ahardy@prisonlaw.com
 5   Amelia M. Gerlicher:   agerlicher@perkinscoie.com;docketPHX@perkinscoie.com,
                            kleach@perkinscoie.com
 6
     Amy B. Fettig:         afettig@npp-aclu.org
 7
     Asim Dietrich:         adietrich@azdisabilitylaw.org; emyers@azdisabilitylaw.org;
 8                          phxadmin@azdisabilitylaw.org
 9   Corene T. Kendrick:    ckendrick@prisonlaw.com; edegraff@prisonlaw.com
10   Daniel Clayton Barr:   DBarr@perkinscoie.com; docketphx@perkinscoie.com;
                            sneilson@perkinscoie.com
11
     David Cyrus Fathi:     dfathi@npp-aclu.org; astamm@aclu.org;hkrase@npp-aclu.org
12
     Donald Specter:        dspecter@prisonlaw.com
13
     John Howard Gray:      jhgray@perkinscoie.com; slawson@perkinscoie.com
14
     Jose de Jesus Rico:    jrico@azdisabilitylaw.org
15
     Kathleen E. Brody      kbrody@acluaz.org
16
     Maya Abela             mabela@azdisabilitylaw.org
17
     Rose Daly-Rooney:      rdalyrooney@azdisabilitylaw.org
18
     Sara Norman:           snorman@prisonlaw.com
19
     Rita K. Lomio:         rlomio@prisonlaw.com
20
     Ryan M. Kendall:       rkendall@aclu.org; ryankendall@ucla.edu
21
22         I hereby certify that on this same date, I served the attached document by U.S.
     Mail, postage prepaid, on the following, who is not a registered participant of the
23   CM/ECF System:
24         N/A
25                                          /s/Daniel P. Struck
26


                                             - 12 -
